                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 19-cr-20085
                                                    Hon. Matthew F. Leitman
v.

TORREY M. HARRIS,

          Defendant.
__________________________________________________________________/

 ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS (ECF #12)

      On March 15, 2019, Defendant Torrey M. Harris filed a motion to suppress

all evidence, statements, and fruits obtained during and as a result of what Defendant

alleges was an unlawful traffic stop. (Motion, ECF #12.) The government responded

in opposition to the motion on March 29, 2019. (Resp., ECF #13.)

      On May 2, 2019, the Court held an evidentiary hearing on Defendant’s

motion. For the reasons stated on the record during the hearing, Defendant’s motion

(ECF #12) is DENIED.

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: May 3, 2019




                                          1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 3, 2019, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
